Citation Nr: 1738987	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-23 805A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating prior to November 2010 and in excess of 30 percent from November 2010 for headaches as residuals of head injury.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1969 to March 1973, including service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Regional Office (RO) in Cleveland, Ohio of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from in the U.S. Navy from June 1969 to March 1973.

2.  On July 20, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
J. W. FRANCIS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


